 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                               No. 2:18-cv-0024 CKD P
12                       Plaintiff,
13           v.                                         ORDER AND
14    WARREN, et al.,                                   FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. Plaintiff’s second amended complaint, filed October 29, 2018, is before the court for

19   screening.

20          The court is required to screen complaints brought by prisoners seeking relief against a

21   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

22   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

23   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

25          In his second amended complaint, plaintiff takes issue with two instances when he was

26   denied mail while he was a resident at the Glenn County Jail. In the first instance, plaintiff was

27   informed on September 5, 2017 that incoming mail addressed to plaintiff had been returned to the

28   sender because the mail included internet “printouts from a computer.” The notice informing
                                                        1
 1   plaintiff of the return was signed by defendant Berlier. In the second instance, plaintiff was not

 2   permitted access to mail sent to plaintiff from the U.S. District Court, Northern District of

 3   California because the mailed document was spiral bound. Plaintiff received notice of this from

 4   defendant Woodman. Plaintiff sought access to the document from defendants Melgarejo and

 5   Bouldin, but they denied plaintiff access. Ultimately, the spiral bound document was returned to

 6   the Northern District.

 7            The court finds that plaintiff may proceed on a claim arising under the First Amendment

 8   against defendant Berlier with respect to mail returned to the sender because the mail included

 9   material from the internet. As for the second instance of alleged mail denial, the court has

10   reviewed the docket for the Northern District which indicates plaintiff has never been a party in

11   an action in that court.1 Accordingly, the court will recommend that defendants Woodman,

12   Melgarejo and Bouldin be dismissed.

13            In accordance with the above, IT IS HEREBY ORDERED that:

14            1. Service is appropriate for defendant Berlier.

15            2. The Clerk of the Court shall send plaintiff a USM-285 form, one summons, an

16   instruction sheet and a copy of the second amended complaint.

17            3. Within thirty days from the date of this order, plaintiff shall complete the attached

18   Notice of Submission of Documents and submit the following documents to the court:

19                    a. The completed Notice of Submission of Documents;

20                    b. One completed summons;
21                    c. One completed USM-285 form; and

22                    d. Two copies of the endorsed second amended complaint.

23            4. Plaintiff need not attempt service on defendant and need not request waiver of service.

24   Upon receipt of the above-described documents, the court will direct the United States Marshal to

25   /////

26   /////
27

28   1
         The court judicially notices this fact pursuant to Federal Rule of Civil Procedure 201(b)(2).
                                                           2
 1   serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4 without payment

 2   of costs.

 3            5. The Clerk of the Court assign a district court judge to this case.

 4            IT IS HEREBY RECOMMENDED that defendants Woodman, Melgarejo and Bouldin be

 5   dismissed.

 6            These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

 8   being served with these findings and recommendations, plaintiff may file written objections with

 9   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

11   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

12   1991).

13   Dated: April 18, 2019
                                                        _____________________________________
14
                                                        CAROLYN K. DELANEY
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     corr0024.1
19

20
21

22

23

24

25

26
27

28
                                                         3
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DYLAN SCOTT CORRALL,                           No. 2:18-cv-0024 CKD P
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION
14   WARREN, et al.                                 OF DOCUMENTS
15                     Defendants.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____          completed summons form

20         ____          completed USM-285 form

21         ____          copies of the ___________________

22                                      Second Amended Complaint

23   DATED:

24

25

26
27                                                      ________________________________

28                                                      Plaintiff
                                                    4
